DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/16/2021 have been entered and claims 1-5 and 7-20 remain pending in the application.  Claim 6 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867 in view of Clauss et al. US 9539901.
Regarding claim 1, Benedikt teaches A method for determining applicable traffic regulations for a motor vehicle, comprising using a transmission apparatus of the motor vehicle (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]; [0109]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).).
Benedikt does not explicitly teaches and receiving information concerning the traffic regulations applicable at the position of the motor vehicle using the transmission apparatus, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; wherein the transmission of at least one position and one direction of movement of the motor vehicle to the back end is carried out repeatedly in accordance with the information concerning the validity of the traffic regulations, ); wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs.
Clauss et al. teach and receiving information concerning the traffic regulations applicable at the position of the motor vehicle using the transmission apparatus, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; wherein the transmission of at least one position and one direction of movement of the motor vehicle to the back end is carried out repeatedly in accordance with the information concerning the validity of the traffic regulations, (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location. ); wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the method of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
Regarding claim 2, the combination of Benedikt and Clauss et al. disclose the method of claim 1, wherein a history of positions of the motor vehicle is transmitted to the back end (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The remote central server 70 and the vehicle subsystem 20 further comprise synchronization applications as part of the vehicle application 48 and the server application 98. The synchronization applications are adapted to synchronize the vehicle databases with the server databases in a predetermined time interval, according to a predetermined radius around the vehicle, or according to a specific important and urgent event, such that at least one of the following operations is performed: (a) the environmental vehicle database 38 is synchronized with the environmental server database 88, (b) the geographical vehicle database 40 is synchronized with the geographical server database 90, (c) the accidents vehicle database 42 is synchronized with the accidents server database 92, (d) the trip information vehicle database 44 is synchronized with the trip information server database 94, (e) the driver-specific history vehicle database 46 is synchronized with the driver-specific history server database 96 (par. 110).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art that the geographical vehicle database is similar to position database of the vehicle and trip information vehicle database is well known to one of ordinary skill in the art that store the history of the trip.).  
Regarding claim 3, Benedikt teaches A method for determining applicable traffic regulations for a motor vehicle, comprising (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).).
Benedikt does not explicitly teaches determining information concerning the traffic regulations applicable at the position of the motor vehicle; and transmitting the information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; wherein the information concerning the traffic regulations applicable at the position of the motor vehicle comprises information concerning the validity of the traffic regulations and wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs
Clauss et al. teach determining information concerning the traffic regulations applicable at the position of the motor vehicle; and transmitting the information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; wherein the information concerning the traffic regulations applicable at the position of the motor vehicle comprises information concerning the validity of the traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.) and wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the method of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
Regarding claim 4, the combination of Benedikt and Clauss et al. disclose The method of claim 3, wherein the determination of the information concerning the traffic regulations applicable at the position of the motor vehicle comprises the steps of: assigning the position of the motor vehicle to a road in a road network; determining traffic regulations applicable to the road at the position of the motor vehicle (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.); and determining at least one distance within the road network until a change in the applicable traffic regulations (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64;  Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
Regarding claim 11, the combination of Benedikt and Clauss et al. disclose A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer, cause the computer to execute the steps of the method of claim 1 for determining applicable traffic regulations for a motor vehicle (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.).   
Regarding claim 12, Benedikt teaches A device for determining applicable traffic regulations for a motor vehicle, comprising: a transmission apparatus for transmitting at least one position and one direction of movement of the motor vehicle to a back end (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).).
Benedikt does not explicitly teaches and for receiving information concerning the traffic regulations applicable at the position of the motor vehicle, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; and a data processing unit for evaluating the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the transmission apparatus is configured to carry out the transmission of at least one position and one direction of movement of the motor vehicle to the back end repeatedly the information concerning the validity of the traffic regulations, ; wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs.
Clauss et al. teach and for receiving information concerning the traffic regulations applicable at the position of the motor vehicle, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; and a data processing unit for evaluating the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the transmission apparatus is configured to carry out the transmission of at least one position and one direction of movement of the motor vehicle to the back end repeatedly the information concerning the validity of the traffic regulations, (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location. ); wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the system of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
Regarding claim 13, Benedikt teaches A device for determining applicable traffic regulations for a motor vehicle, comprising: a transmission apparatus for receiving at least one position and one direction of movement of the motor vehicle (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).)
Benedikt does not explicitly teaches and for transmitting information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; and a computing unit for determining the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the computing unit is configured to provide the information concerning the traffic regulations applicable at the position of the motor vehicle with information concerning the validity of the traffic regulations and wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs.
Clauss et al.  teaches and for transmitting information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; and a computing unit for determining the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the computing unit is configured to provide the information concerning the traffic regulations applicable at the position of the motor vehicle with information concerning the validity of the traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location. ) and wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the system of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
Regarding claim 19, the combination of Benedikt and Clauss et al.  disclose A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer, cause the computer to execute the steps of the method of claim 3 for determining applicable traffic regulations for a motor vehicle (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.).   
Regarding claim 20, the combination of Benedikt and Clauss et al. disclose A motor vehicle, configured to execute a method according to claim 1 for determining applicable traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.).    
Claims 5, 7, 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, and further in view of Walsh US 8676500.
Regarding claim 5, the combination of Benedikt and Clauss et al. teach all the limitation in the claim 1.
However the combination of Benedikt and Clauss et al. do teach the GPS system to obtain the location but the combination of Benedikt and Clauss et al. do not explicitly teach the method of claim 1, wherein the information concerning the validity of the traffic regulations comprises an indicator that the position of the motor vehicle is in or adjacent to a region of an intersection.
Walsh teaches the method of claim 1, wherein the information concerning the validity of the traffic regulations comprises an indicator that the position of the motor vehicle is in or adjacent to a region of an intersection (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10……..When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. with Walsh by comprising the teaching of Walsh into the method of Benedikt and Clauss et al..  The motivation to combine these arts is to provide a reminder of the traffic rule when approach to the intersection from a vehicle to a traffic enforcement camera from Walsh reference into Benedikt and Clauss et al. reference so the user can avoid the collision and the traffic violation.
Regarding claim 7, the combination of Benedikt , Clauss et al. and Walsh disclose the method of claim 1, wherein the information concerning the validity of the traffic regulations relates to one or more of a geographical validity and a geographical validity that depends on a travel route (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Regarding claim 9, the combination of Benedikt , Clauss et al. and Walsh disclose the method of claim 1, wherein the information concerning the traffic regulations applicable at the position of the motor vehicle comprises detailed information relating to at least one intersection (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Regarding claim 15, the combination of Benedikt , Clauss et al. and Walsh disclose the method of claim 3, wherein the information concerning the validity of the traffic regulations comprises an indicator that the position of the motor vehicle is in or adjacent to a region of an intersection (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Regarding claim 16, the combination of Benedikt , Clauss et al. and Walsh disclose the method of claim 3, wherein the information concerning the validity of the (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Regarding claim 17, the combination of Benedikt , Clauss et al. and Walsh disclose the method of claim 3, wherein the information concerning the traffic regulations applicable at the position of the motor vehicle comprises detailed information relating to at least one intersection (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, in view of Walsh US 8676500 and further in view of Dieterle US 20040158366.
Regarding claim 8, the combination of Benedikt, Clauss et al. and Walsh teach all the limitation in the claim 7.
The combination of Benedikt, Clauss et al. and Walsh 
Dieterle teaches the method of claim 7, wherein the transmission of at least one position and one direction of movement of the motor vehicle to the back end is carried out again when the geographical validity ceases to apply (Dieterle US 20040158366 paragraph [0010]-[0015]; [0022]-[0024]; figure 1; If no navigation system is present, or in the case that the driver does not use the navigation system because he/she knows the route, conveniently, provision should be made for a mode in which the infrastructure data for the current surroundings of the vehicle is automatically loaded into the on-board memory……. When the vehicle reaches the next possibility to turn and the driver decides on one of the possible routes, then there is still enough time to download the infrastructure data for the next vehicle surroundings (par. 14).  In the case that it is not possible to establish a radio link to the server in time to download the required infrastructure data, provision should be made for appropriate precautions, for example, automatic initiation of an emergency stop of the vehicle or automatic deactivation of the vehicle guidance system in conjunction with a request to the driver to take over (par. 15).  According to the cited passages and figure, the system clearly show the geolocation guidance stop apply once the driver take over.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt, Clauss et al. and Walsh with Dieterle by comprising the teaching of Dieterle into the method of Benedikt, Clauss et al. and Walsh.  The motivation to combine these arts is to provide a deactivation of the vehicle guidance system from Dieterle reference into Benedikt, Clauss et al. and Walsh .
Claims 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, and further in view of Zydek et al. US 20170278390.
Regarding claim 10, the combination of Benedikt and Clauss et al. teach all the limitation in the claim 1.
However the combination of Benedikt and Clauss et al. do teach different traffic rules and regulations between different geographic regions but the combination of Benedikt and Clauss et al. do not explicitly teach the method of claim 1, wherein the traffic regulations applicable at the position of the motor vehicle relate to a speed limit, a right of way or a restriction on overtaking.
Zydek et al. teach the method of claim 1, wherein the traffic regulations applicable at the position of the motor vehicle relate to a speed limit, a right of way or a restriction on overtaking (Zydek et al. US 20170278390 paragraph [0009]-[0013]; [0120]-[0125]; figures 1-2; Traffic regulations can be defined in particular as a right-of -way or give way and no over-taking. Other traffic regulations can also be processed by means of the method according to the invention, for example speed limits or stopping restrictions (par. 12).).    
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. with Zydek et al. by comprising the teaching of Zydek et al. into the method of Benedikt and Clauss et al..  The motivation to combine these arts is to provide a specific traffic regulation defined from Zydek et al. reference into Benedikt and Clauss et al. 
Regarding claim 14, the combination of Benedikt, Clauss et al. and Zydek et al. disclose A motor vehicle, comprising a device according to claim 12 for determining applicable traffic regulations (Zydek et al. US 20170278390 paragraph [0009]-[0013]; [0103]; [0115]; [0120]-[0125]; figures 1-2; Traffic regulations can be defined in particular as a right-of -way or give way and no over-taking. Other traffic regulations can also be processed by means of the method according to the invention, for example speed limits or stopping restrictions (par. 12). A control card is defined in particular as a set of traffic regulations, which are assigned for example to a situation to be regulated and/or to a road section or area to be regulated. In particular, a control card can contain traffic regulations that correspond with one another, for example right-of -way rules for each road and each driving direction of several roads which cross at an intersection, or right-of -way rules for a motorway and an access lane onto the motorway (par. 13).).  
Regarding claim 18, the combination of Benedikt, Clauss et al. and Zydek et al. disclose the method of claim 3, wherein the traffic regulations applicable at the position of the motor vehicle relate to a speed limit, a right of way or a restriction on overtaking (Zydek et al. US 20170278390 paragraph [0009]-[0013]; [0120]-[0125]; figures 1-2; Traffic regulations can be defined in particular as a right-of -way or give way and no over-taking. Other traffic regulations can also be processed by means of the method according to the invention, for example speed limits or stopping restrictions (par. 12).).  
Response to Arguments
Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive.  In the remark applicant argues in substance:
Applicant argument: Applicant argues that Benedikt and Wang failed to teach or suggest the amendment as recited in the independent claims.
Examiner response:   The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683